Title: To George Washington from James Montgomery, 7 January 1797
From: Montgomery, James
To: Washington, George


                        
                            Sir 
                            Philadelphia January 7th 1797
                        
                        I do myself the Honour of transmitting the inclosed Certificates which I trust
                            will if any Suspicions of my deserving such unjust and malicious accusations should arise in
                            your Excellency’s mind effectually invalidate them.
                        Mr Wollcott must be swayed by the misrepresentations of the Collector as I
                            never had any kind of Knowledge of Mr Wollcott but in His Official Capacity He mentions the
                            testimony of respectable Persons I am unconsious who these can be but if it be requisite to
                            procure more Testimonies in my favour, if your Excellency will have the Goodness to point it
                            out to me However painful to my feelings to solicit such vouchers to my Character which
                            nothing but falshood & Malice could impeach I can Procure as many respectable
                            Citizens to vouch for the Rectitude of my Conduct as is necessary I just observe on the
                            subject of Ill Health the deprivation and restoration of Health is in the Hand of God I am
                            now in a very good state of Health and never at any Time when it was necessary for me to
                            attend to my Duty did my Health prevent me. I submit and Trust my Cause to your Excellency
                            and am with the Warmest and most Devoted Sentiments of Respect your Excellency’s most
                            devoted & obedient Humble Servant
                        
                            James Montgomery
                            
                        
                    